DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over NVM Express (Revision 1.2) in view of Yung et al. (US 9,178,855).
In regards to claims 1, 8, and 15, NVM Express teaches a memory device comprising:
a non-volatile memory array (“NVM Express (NVMe) is a register level interface that allows host software to communicate with a non-volatile memory subsystem.”, page 8, paragraph 1);
a result register (“The success of programming the data should be checked by the host by reading the result register of the RPMB.”, page 200, paragraph 4);
a memory controller (“NVM Express is a scalable host controller interface designed to address the needs of Enterprise and Client systems that utilize PCI Express based solid state drives.”, page 8, paragraph 8) configured to perform the operations comprising:
receiving, over a host interface from a host, an access request (“Commands are placed by host software into a Submission Queue.”, page 9, paragraph 4) for a protected memory region of the non-volatile memory array (“The Replay Protected Memory Block (RPMB) provides a means for the system to store data to a specific memory area in an authenticated and replay protected manner.”, page 194, paragraph 8), the access request from a first source (“Commands are placed by host software into a Submission Queue.”, page 9, paragraph 4), the protected memory region authenticated using a secret key (“The Replay Protected Memory Block (RPMB) provides a means for the system to store data to a specific memory area in an authenticated and replay protected manner. This is provided by first programming authentication key information to the controller that is used as a shared secret. … The authentication key is utilized to sign the read and write accesses made to the replay protected memory area with a Message Authentication Code (MAC).”, page 194, paragraph 8 - page 195, paragraph 1); and
placing a nonce and a result of the protected region access in the result register of the memory device (“The success of programming the data should be checked by the host by reading the result register of the RPMB.”, page 200, paragraph 4; “239:224  Nonce  0…00h   … 253:252  Result  Result Code”, page 201, figure 227).
NVM Express fails to teach the access request from a process identified by a first source identifier; and
generating a nonce based upon the first source identifier.
Yung teaches the access request from a process identified by a first source identifier (“An example of a nonce 420 may be the combination or concatenation of a timestamp, an identifier or internet protocol (IP) address of the sender, and other value (e.g., tie-breaker value) that ensures two IVs created in a small time window by the same sender are not the same. An example tie-breaker value may be an identifier (e.g., PID) of an executing process spawned to form the IV, or a few least-significant bytes of a PID. For example, tag 410 may be a one-byte value (i.e., supports 256 tags), and the nonce 420 may be a 15-byte value (e.g., an eight-byte timestamp, a 4-byte sender or server IP address or identifier, and a 3-byte PID).”, Col. 7, lines 14-25); and
generating a nonce based upon the first source identifier (“An example of a nonce 420 may be the combination or concatenation of a timestamp, an identifier or internet protocol (IP) address of the sender, and other value (e.g., tie-breaker value) that ensures two IVs created in a small time window by the same sender are not the same. An example tie-breaker value may be an identifier (e.g., PID) of an executing process spawned to form the IV, or a few least-significant bytes of a PID. For example, tag 410 may be a one-byte value (i.e., supports 256 tags), and the nonce 420 may be a 15-byte value (e.g., an eight-byte timestamp, a 4-byte sender or server IP address or identifier, and a 3-byte PID).”, Col. 7, lines 14-25)
to ensure that two nonces created in a small time window by the same sender are not the same (id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine NVM Express with Yung such that the access request from a process identified by a first source identifier; and
generating a nonce based upon the first source identifier
to ensure that two nonces created in a small time window by the same sender are not the same (id.).
In regards to claims 2, 9, and 16, NVM Express further teaches that the protected memory region is a Replay Protected Memory Block (RPMB(“The Replay Protected Memory Block (RPMB) provides a means for the system to store data to a specific memory area in an authenticated and replay protected manner.”, page 194, paragraph 8).
In regards to claims 3, 10, and 17, NVM Express further teaches that the result register comprises a write counter status (Write Counter, Security Receive 1, figure 228, page 202) and an operation status (Result, Security Receive 1, figure 228, page 202).
In regards to claims 5, 12, and 19, Yung further teaches that the memory controller is further configured to perform the operations of:
receiving, over the host interface from a second process identified by a second source identifier on the host, a second access request for the protected memory region (“An example of a nonce 420 may be the combination or concatenation of a timestamp, an identifier or internet protocol (IP) address of the sender, and other value (e.g., tie-breaker value) that ensures two IVs created in a small time window by the same sender are not the same. An example tie-breaker value may be an identifier (e.g., PID) of an executing process spawned to form the IV, or a few least-significant bytes of a PID. For example, tag 410 may be a one-byte value (i.e., supports 256 tags), and the nonce 420 may be a 15-byte value (e.g., an eight-byte timestamp, a 4-byte sender or server IP address or identifier, and a 3-byte PID).”, Col. 7, lines 14-25); and
generating a second nonce based upon the second source identifier source identifier on the host, a second access request for the protected memory region (“An example of a nonce 420 may be the combination or concatenation of a timestamp, an identifier or internet protocol (IP) address of the sender, and other value (e.g., tie-breaker value) that ensures two IVs created in a small time window by the same sender are not the same. An example tie-breaker value may be an identifier (e.g., PID) of an executing process spawned to form the IV, or a few least-significant bytes of a PID. For example, tag 410 may be a one-byte value (i.e., supports 256 tags), and the nonce 420 may be a 15-byte value (e.g., an eight-byte timestamp, a 4-byte sender or server IP address or identifier, and a 3-byte PID).”, Col. 7, lines 14-25).
NVM Express further teaches that the memory controller is further configured to perform the operations of: 
placing the nonce and a result of the access request in the result register of the memory device (“The success of programming the data should be checked by the host by reading the result register of the RPMB.”, page 200, paragraph 4; “239:224  Nonce  0…00h   … 253:252  Result  Result Code”, page 201, figure 227).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        7 November 2022